NEIKIRK, Judge.
Robert Baldridge was conditionally released on parole by the Governor of this Commonwealth to federal authorities to stand trial. KRS 440.330. The right to return him to confinement in a correctional institution of this state was expressly reserved. Upon his surrender by federal authorities, he was returned to this state to complete serving a sentence imposed upon him by the Johnson Circuit Court. He petitioned the Lyon Circuit Court seeking release from custody. The relief sought was denied. We affirm.
The only issue presented on this appeal is whether the paroling of a person, with approval of the Governor, to the authorities of another jurisdiction constitutes a waiver of the power of this state to recommit such person so that he may complete serving a sentence imposed on him by a court of this state.
In Thomas v. Schumaker, Ky., 360 S.W.2d 215, we held that under KRS 440.330, the Parole Board “ * * * may, with approval of the Governor, surrender any person in custody (actual or constructive as when on parole) to authorities of another jurisdiction without completely relinquishing the jurisdiction of this state.” That decision is controlling here.
The judgment is affirmed.
All concur.